IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-85,177-01


  IN RE MATTHEW POWELL, CRIMINAL DISTRICT ATTORNEY OF LUBBOCK
                         COUNTY, Relator


                      ON PETITION FOR A WRIT OF MANDAMUS
                              CAUSE NO. 2016-485,590
                    IN THE COUNTY COURT AT LAW NUMBER ONE
                             FROM LUBBOCK COUNTY


       Per curiam.


                                             ORDER

       Relator filed a petition for a writ of mandamus in this Court, invoking our constitutional

authority to issue writs of mandamus in criminal law matters. TEX . CONST . art. V, § 5. The petition

requests that we issue a writ of mandamus in the underlying case, requiring the county court judge

to rescind his order allowing the defendant copies of discovery. TEX . CODE CRIM . PROC. art.

39.14(f). Relator did not pursue relief in the appellate court, citing a case from the Texarkana Court

of Appeals concluding that the appellate courts do not have statutory mandamus jurisdiction over

statutory county courts. In re Meyer, 482 S.W.3d 706 (Tex. App.—Texarkana 2016).
                                                                                                      2

       We order that this petition be filed and set for submission to determine whether the appellate

courts have mandamus jurisdiction over statutory county courts and, if not, whether the Relator has

established entitlement to mandamus relief. The parties are invited to submit briefs addressing the

jurisdictional issues raised by Relator’s reliance on Meyer as well as the merits of the substantive

issue raised by Relator’s mandamus petition.

       All briefs shall be filed with this Court on or before within 45 days of the date of this order.



Filed: October 5, 2016
Do not publish